DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed 21 May 2021 overcomes the following rejections: 35 U.S.C. 102(a)(1) under Kasthuri (Tetrahedron: Asymmetry, 2011, 22, 1505-1511); and 35 U.S.C. 102(a)(1) and 103 under Morisawa.  The rejection under Katihuri (doctoral thesis, published December 2011, cited in IDS) is maintained for the reasons stated below.  The rejection under Kasthuri is overcome because the proviso excludes this compound.  The prior art under Morisawa is overcome because variable Y has been amended.  Newly amended claims 1-10 and newly added claims 11-15 are pending and examined on the merits.  
Claim Objections
Claims 8 and 10-15 are objected to because of the following informalities:  they recite an intended use of a compound or a pharmaceutical composition.  Nothing precludes the use as claimed.  When prior art is applied against a compound or pharmaceutical composition in the same claim with an intended use, the intended use is not considered as a patentable limitation because the compound or pharmaceutical composition meets all the limitations of the structure or pharmaceutical composition.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treatment of malaria.  The specification does not reasonably provide enablement for treatment and/or prophylaxis of the scope of diseases claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to prevention and/or treatment of an infection caused by an organism auxotrophic for purines with a P-containing compound of instant formula (I) where variable A is a ring of formula (IIA) or (IIB). Thus, the claims taken together with the specification imply a compound of formula (I) can prevent and/or treat an infection caused by an organism auxotrophic for purines .

    PNG
    media_image1.png
    166
    367
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    192
    516
    media_image2.png
    Greyscale



The state of the prior art and (4) the predictability or unpredictability of the art:
Mediterranean Journal of Hematology and Infectious Diseases, 2013, 5 (1), 1-8) describes that more research is needed to understand what causes tuberculosis (page 2, column 2, paragraph 2).  
CROXEN (Nature Reviews: Microbiology, 2010, 8, 26-38) describes that prevention of Escherichia coli infections requires more research because each species of E. coli has a different pathogenesis (page 35, column 2, last paragraph to page 36, column 2).  
CASTELLI (Pharmaceuticals, 2010, 3, 3212-3239) describes a prophylactic regimen for malaria does not offer complete protection (abstract).
The relative skill of those in the art:
While the artisan generally would have an advanced degree in prevention and/or treatment of an infection caused by an organism auxotrophic for purines, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how E. Coli or tuberculosis infections originate in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for the following practices concurrent prevention and/or treatment of malaria; the treatment of tuberculosis or an E. coli infection.  
The specification does not provide guidance for the scope of prevention and/or treatment of the scope of infections caused by an organism auxotrophic for purines claimed.  
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to prevention and/or treatment of an infection caused by an organism auxotrophic for purines with a P-containing compound of instant formula (I)  and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Plasmodium falciparum?  The claim is not clear to the specific metes and bounds,  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KASTHURI (doctoral thesis, published December 2011, cited in IDS).  Kasthuri describes a compound (page 127) in which the following instant definitions apply: X1 and X3 are each N; X2 and X4 are each CH; n is one; W2 is NH2; Y is NH2; R3 and R4 are each ONH4.

    PNG
    media_image3.png
    101
    188
    media_image3.png
    Greyscale

Response to Arguments
Applicants argue that this compound is not prior art because it is excluded by the proviso.  In this compound variables, R3 and R4 are each NH4, not a sodium ion.  In the current interpretation all of the conditions recited after the language “with the exception of the compounds in which:” in combination with each other define the provisoed compounds.  Based on the proviso, compounds with the following structural limitations are not encompassed by claim 6.  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The proviso does not say “or” in between each limitation.  Therefore the proviso in interpreted as a combination of each limitation.  It is noted that the other Kasthuri prior art reference of the non-final action is overcome because it is excluded by the proviso in the current interpretation.  
Conclusion
Claims 1-5, 8, and 10-15 are not presently allowable.
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699